         Case 2:17-cv-00322-NBF Document 43 Filed 08/05/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 CHRONIC DISEASE FUND, INC.

                      Petitioner,
                                                           Civil Action No. 17-cv-322-NBF
                    --against--

 UNITED STATES OF AMERICA

                      Respondent.


                                  STIPULATION OF DISMISSAL

       Petitioner, Chronic Disease Fund d/b/a Good Days and Respondent, the United States of

America jointly stipulate to the dismissal of the Petition to Quash IRS Summons Issued to Third

Party Teva Neuroscience (“Teva”), [ECF No. 1], and Motion to Deny Petition to Quash IRS

Summons Issued to Third-Party Bayer, and to Enforce [ECF No. 12], pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii) and 41(c). The parties further stipulate that the summons at issue

is enforced with respect to the documents Teva has already produced, and will not be further

enforced. Each party shall bear its own fees and costs.

       Accordingly, the Court may now administratively close this case.



Dated: August 5, 2019                        VENABLE LLP

                                             /s/ Patrick J. Boyle
                                             *Patrick J. Boyle (NY 2871903)
                                             *Jessie Beeber
                                             Venable LLP
                                             1270 Avenue of the Americas, 24th Floor
                                             New York, New York 10020
                                             Telephone: (212) 808-5678
                                             Facsimile: (212) 307-5598
                                             Email: pboyle@venable.com
Case 2:17-cv-00322-NBF Document 43 Filed 08/05/19 Page 2 of 2




                                  jbeeber@venable.com

                           Randy Miller (Pa. I.D. No. 79236)
                           8010 Towers Crescent Drive, Suite 300
                           Tysons Corner, VA 22182
                           Telephone: (703) 760-1600
                           Facsimile: (703) 821-8949
                           Email: rkmiller@venable.com

                           Attorneys for Petitioner
                           Chronic Disease Fund, Inc.

                           *admitted pro hac vice

                           SCOTT W. BRADY
                           United States Attorney

                           RICHARD ZUCKERMAN
                           Principal Deputy Assistant Attorney General, Tax
                           Division

                           By:    /s/ Kari M. Larson
                           KARI M. LARSON
                           Senior Litigation Counsel
                           KAVITHA BONDADA
                           Trial Attorney
                           U.S. Department of Justice, Tax Division
                           P.O. Box 227
                           Ben Franklin Station
                           Washington, DC 20044
                           Telephone: (202) 616-3822
                                       (202) 307-6536
                           Facsimile: (202) 514-6866
                           Email: kari.m.larson@usdoj.gov
                                  Kavitha.bondada@usdoj.gov
                           Counsel for Respondent United States of America




                              2
